Citation Nr: 0012606	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  95-09 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.   Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral knee condition.

2.  Entitlement to service connection for post-traumatic 
stress disorder.

3.  Entitlement to service connection for a skin condition.

4.  Entitlement to a higher rating for service-connected 
bilateral pes planus, evaluated as 10 percent disabling.

5.  Entitlement to a permanent and total disability rating 
for nonservice-connected pension purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
January 1970, and from January 1980 to May 1980.  

This claim comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1994 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, in which the RO determined that new 
and material evidence had not been presented to reopen a 
claim of entitlement to service connection for a bilateral 
knee condition.  The RO also denied claims of entitlement to 
service connection for a psychiatric condition (to include 
PTSD), a skin condition, and a bilateral foot condition, and 
denied a claim for nonservice-connected pension.  The RO also 
granted service connection for a bilateral foot condition, 
evaluated as 10 percent disabling.  The veteran appealed the 
issues of service connection for a bilateral knee condition, 
PTSD, and a skin condition, as well as the denial of 
nonservice-connected pension and the issue of entitlement to 
a higher rating for his service-connected bilateral foot 
condition.


FINDINGS OF FACT

1.  In a decision, dated in September 1982, the Board denied 
the veteran's claim of entitlement to service connection for 
a bilateral knee condition.

2.  The evidence received since the Board's September 1982 
decision, which was not previously of record and which is not 
cumulative of other evidence of record, bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim. 

3.  The claims file contains competent evidence indicating 
that the veteran's service-connected bilateral pes planus may 
have partially caused or worsened a bilateral knee condition.  

4.  The claims file does not contain competent medical 
evidence of a diagnosis of PTSD.

5.  The preponderance of the medical evidence is against a 
nexus between a skin disorder and any incident of service.

6.  The veteran was born in January 1947, he has a high 
school education plus two years of vocational technical 
training in architectural draftsmanship, and two years of 
technical college as a microcomputer specialist in 
accounting; he has employment experience in food packing and 
shipping and as a machine operator; and he last worked in 
1993.

7.  The veteran's right knee disability is productive of 
slight limitation of motion;  his bilateral foot condition is 
manifested by the use of foot supports, subjective reports of 
pain, and no more than moderate impairment, and there is no 
evidence of marked deformity, swelling on use, or 
characteristic callosities; and his remaining claimed 
disabilities are not productive of any appreciable industrial 
impairment. 

8.  The veteran's several disabilities do not preclude 
substantially gainful employment consistent with his age, 
education, and employment experience; the disability picture 
does not present an exceptional and unusual disability 
picture which renders impracticable the application of the 
regular schedular standards.




CONCLUSIONS OF LAW

1.  The Board's September 1982 decision, denying a claim of 
entitlement to service connection for a bilateral knee 
condition, is final.  38 U.S.C.A. § 7104(b) (West 1991 & 
Supp. 1999).

2.  New and material evidence has been received since the 
Board's September 1982 decision denying the appellant's claim 
for a bilateral knee condition, and the claim for service 
connection for a bilateral knee condition is reopened.  38 
U.S.C.A. § 5108 (West 1991 & Supp. 1999); 38 C.F.R. § 3.156 
(1999).

3.  The veteran's claim of entitlement to service connection 
for a bilateral knee condition is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999).

4.  The veteran's claim of entitlement to service connection 
for PTSD is not well grounded.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1999).

5.  A skin condition was not incurred or aggravated during 
active duty, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1999).

6.  The criteria for an evaluation in excess of 10 percent 
for a bilateral pes planus are not met.  38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.20, 4.71a, 
Diagnostic Code 5276 (1999).
 
7.  The requirements for entitlement to a permanent and total 
disability rating for pension purposes have not been met.  38 
U.S.C.A. §§ 1155, 1502, 1521, 5107 (West 1991); 38 C.F.R. §§ 
3.102, 3.321, 3.340, 3.342, 4.15, 4.16, 4.17 (1999).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

As an initial matter, the Board notes that in December 1994, 
the RO adjudicated this claim under the then-in-effect 
standard for determining whether new and material evidence 
had been submitted sufficient to reopen a claim, as set forth 
in Colvin v. Derwinski, 1 Vet. App. 171 (1991).  However, in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit expressly 
rejected the Colvin standard.  The Board has examined the 
question of whether due process requires that the case be 
remanded in order to have the RO consider the new criteria, 
and to provide the veteran with notice of its intention to 
rely on the change in law and the opportunity to respond to 
it.

Given the favorable nature of the Board's decision insofar as 
it pertains to reopening his claim, the Board finds that a 
remand is not required.  The Board further notes that a 
review of the statement of the case, dated in January 1995, 
shows that the veteran was provided with notice of 38 C.F.R. 
§ 3.156.  In addition, a review of the supplemental statement 
of the case, dated in July 1999, shows that the RO considered 
the veteran's claim of whether new and material evidence has 
been submitted to reopen the claim of entitlement to service 
connection for a bilateral knee condition under the pertinent 
"change in law" (the RO applied the criteria as set forth in 
38 C.F.R. § 3.156 as dictated in Hodge).  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  Therefore, the Board 
finds that the veteran has not been prejudiced by the 
adjudication of his claim, and that a remand in not required 
to have the RO consider the new criteria.

In May 1980, the RO received the veteran's claim for chronic 
bilateral infrapatellar pretibial tendinitis.  The RO denied 
his claim in June 1980, and the veteran appealed.  In a 
September 1982 decision, the Board denied the claim, 
characterized as a claim for a bilateral knee disability.  
The Board's decision was final.  38 U.S.C.A. § 7104(b).  

A claim that is the subject of a prior final decision may 
nevertheless be reopened upon presentation of new and 
material evidence.  38 U.S.C.A. § 5108.  In this case, the 
veteran applied to reopen his claim in May 1994.  In December 
1994, the RO determined that new and material evidence had 
not been received to reopen the veteran's claim for a 
bilateral knee condition.  The veteran has appealed.  

After reviewing the record from a longitudinal perspective, 
the Board finds that new and material evidence has been 
received to reopen the veteran's claim for service connection 
for a bilateral knee condition.  When a claimant seeks to 
reopen a claim based upon additional evidence, VA must 
perform a three-step analysis.  Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc).  First, VA must determine whether 
the evidence is new and material under 38 C.F.R. § 3.156(a).  
Under 38 C.F.R. § 3.156(a), new and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the second step 
of the Elkins analysis requires VA to reopen the claim and 
determine whether the claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Finally, the third step of the Elkins 
analysis requires VA to evaluate the claim on the merits 
after ensuring the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.

The Court has indicated that in order to reopen a claim, 
there must be new and material evidence presented or secured 
since the last determination denying the benefit sought.  
Elkins, 12 Vet. App. at 213-214.  Accordingly, the Board must 
consider whether new and material evidence has been received 
since the Board's September 1982 decision.
In this case, the evidence of record at the time of the 
Board's September 1982 decision included the veteran's 
service medical records, which were silent for complaints, 
treatment or a diagnosis involving the knees during his first 
period of active duty.  Service medical records for the 
veteran's second period of active duty showed that the 
veteran began receiving treatment for knee pain in February 
1980.  He was noted to have laxity of the knees at that time, 
and he was placed on profile in April 1980 due to bilateral 
knee pain.  A report of medical history, dated in April 1980, 
showed that he responded affirmatively when asked if he had 
ever been refused employment or been unable to hold a job or 
stay in school, and stated that he had experienced "trouble 
with my knees and feet."  A medical board proceedings 
report, dated in April 1980, showed that he was determined to 
be unfit for duty due to chronic bilateral infrapatellar 
pretibial tendinitis.  Associated reports showed that the 
veteran had a history of knee bursitis, and that the 
examiners determined that his knee disabilities existed prior 
to service, and had not been aggravated thereby.  The veteran 
was separated from service in May 1980 due to his knee 
disabilities.

The post-service medical evidence was remarkable for a VA 
examination report, dated in April 1982, which contained a 
diagnosis of bilateral weakness of the quadriceps.  An 
accompanying X-ray report showed that the knees were 
negative, bilaterally.  

In September 1982, the Board denied the veteran's claim.  A 
review of the Board's September 1982 decision reveals that 
the Board determined that the veteran's bilateral knee 
condition preexisted his service, and had not been aggravated 
thereby.  

Evidence received since the Board's September 1982 decision 
includes VA hospital, examination and outpatient treatment 
reports, dated in 1994, records from the River Valley Clinic 
of Hastings (RVCH), dated in 1994, VA examination reports, 
dated in 1999, and written statements from the veteran.  This 
evidence was not of record at the time of the Board's 
September 1982 decision, is not cumulative, and is "new" 
within the meaning of Elkins, 12 Vet. App. at 209. 

The Board finds that new and material evidence has been 
received to reopen the claim for service connection for a 
bilateral knee condition.  Of particular note, the evidence 
submitted includes a VA examination report, dated in 
September 1994, in which the examiner stated that the 
veteran's knee pain is a reflection of poor body mechanics, 
(service-connected) flat feet, and mild genu recurvatum.  The 
examiner's opinion is a competent medical opinion suggesting 
that the veteran has a knee condition which may be related to 
a service-connected condition.  See 38 C.F.R. § 3.310 (1999).  
The Board finds that the evidence submitted to reopen the 
claim individually or in combination with previously 
assembled evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156; Hodge, supra.  Therefore, the Board finds 
that new and material evidence has been received to reopen 
the claim for service connection for a bilateral knee 
condition.  As such, the claim is reopened.  

II.  Service Connection

A.  Knee Condition   

The Board finds that the veteran's claim for a bilateral knee 
condition is well-grounded.  As previously stated, the claims 
file includes a VA examination report, dated in September 
1994, which contains a diagnosis of pes planus with mild genu 
recurvatum.  In that report, the examiner stated that the 
veteran's knee pain is a reflection of poor body mechanics, 
(service-connected) flat feet, and mild genu recurvatum.  For 
purposes of the well-grounded claim analysis, the evidence is 
presumed to be true.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  Under the circumstances, the Board finds that all of 
the requirements for a well-grounded service connection claim 
have been met in this case.  38 U.S.C.A. § 5107(a); Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995). 




B.  PTSD

The veteran asserts that service connection for PTSD is 
warranted based on his service in Vietnam, during which time, 
he states that he witnessed combat.  In December 1994, the RO 
denied the veteran's claim of entitlement to service 
connection for PTSD.

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125, a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.   See 38 C.F.R. § 3.304(f) 
(1999). 

The veteran's discharge (DD Form 214) from his first period 
of service shows that his military occupation specialty was 
light weapons infantryman.  The veteran's personnel record 
(DA Form 20) shows that the veteran served with the U.S. 
Army, with service in Vietnam from June 1968 through June 
1969 as an infantryman.  Both the DD Form 214 and DA Form 20 
indicate that the veteran received the Combat Infantryman 
Badge.

Under 38 U.S.C.A. §§ 1110 and 1131, the veteran must submit 
proof of a presently existing disability resulting from 
service in order to merit an award of compensation.  See Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  In this case, the 
veteran's claim must be denied because he has not provided a 
medical opinion to substantiate his claim that he has PTSD.  
In this regard, the veteran's service medical records include 
a report of medical history, dated in September 1967, (at the 
time of entrance into service) which shows that he reported 
having depression or excessive worry, and trouble sleeping.  
An examination report, dated in October 1969, shows that his 
psychiatric condition was clinically evaluated as normal.  An 
accompanying report of medical history, dated in October 
1969, shows that the veteran reported nightmares depression 
and worry prior to entering service, with no diagnosis or 
profile in service, and that these symptoms were not 
considered disabling.  The veteran's service medical records 
from his second period of active duty are silent as to 
complaints, treatment or a diagnosis involving an acquired 
psychiatric disorder.  The veteran's separation examination 
report, dated in April 1980, shows that his psychiatric 
condition was clinically evaluated as normal.  

The post-service medical evidence does not include any 
evidence dated between the veteran's first and second period 
of active duty.  The post-service medical evidence includes 
VA hospital, examination and outpatient treatment reports, 
and several reports from private health care providers, none 
of which diagnose PTSD.  These reports include, but are not 
limited to, VA psychological evaluation reports, dated in 
October 1994 and May 1999, both of which show that the 
examiners determined that the veteran had an Axis I diagnosis 
of alcohol dependence, and that he did not have PTSD.  In 
addition, a November 1994 VA psychiatric report contains an 
Axis I diagnoses of alcohol dependence, adjustment disorder, 
and atypical personality disorder, and the examiner ruled out 
PTSD.

The Board finds that the claims file does not currently 
contain a diagnosis of PTSD.  Accordingly, as no competent 
evidence has been presented that the veteran currently has 
PTSD, his claim must be denied as not well grounded.  See 
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.304(f).  In reaching 
this decision, the Board has considered the recommendation 
for an evaluation for PTSD contained in a VA progress note 
dated in April 1994, and a notation of "History of PTSD" as 
found in a May 1994 RVCH report.  However, the recommended 
psychiatric examination was performed in November 1994 and, 
while the veteran apparently met some of the criteria for 
PTSD, the examiner specifically opined that the veteran did 
not meet all of the criteria for such a diagnosis.  To the 
extent that it may be argued that the May 1994  notation of a 
history of PTSD is a "diagnosis" that is sufficient to 
render the claim well grounded, the Board notes that there is 
no indication that the examiner reviewed the veteran's C-
file, and that the examiner did not specifically link such 
PTSD to service.  In addition, the notation is unenhanced by 
any additional medical comment or citation to clinical 
findings.  This notation therefore appears to be no more than 
a bare transcription of lay history.  See LaShore v. Brown, 8 
Vet. App. 406, 409 (1995); see also McQueen v. West, 13 Vet. 
App. 247 (1999).  

The Board has considered the veteran's statements indicating 
that he has PTSD as a result of his service.  However, while 
the veteran's statements represent evidence of continuity of 
symptomatology, his statements are not competent evidence of 
a diagnosis.  Savage v. Gober, 10 Vet. App. 488 (1997).  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  

As a final matter, the Board acknowledges that the appellant 
did serve in combat.  The Court has held, however, that 38 
U.S.C.A. § 1154 (West 1991 & Supp. 1999) does not alter the 
fundamental requirement of a medical nexus to service.  
Libertine v. Brown, 9 Vet. App. 521 (1996).  Accordingly, 
without a well grounded claim, 38 U.S.C.A. § 1154 is not for 
consideration, and the veteran's claim for service connection 
for PTSD must be denied as not well grounded. 

C.  Skin Condition

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to service connection for a skin 
condition is plausible and capable of substantiation and are 
thus well grounded within the meaning of 38 U.S.C.A. § 
5107(a)(West 1991 & Supp. 1999).  See Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  The Board is satisfied that all relevant 
facts have been properly developed.  No further assistance to 
the veteran is required in order to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).    

The Board initially notes that the RO denied the veteran's 
claim in December 1994, and that its decision did not include 
an analysis of the provisions relating to exposure to Agent 
Orange.  However, review of a supplemental statement of the 
case, dated in July 1999, shows that the RO considered the 
presumptive provisions relating to exposure to Agent Orange 
as a possible basis for his claim.  Accordingly, the Board 
will consider whether service connection for a skin condition 
may be granted based on the presumptive provisions relating 
to exposure to Agent Orange during the veteran's first period 
of active duty.

The veteran's service medical records include entrance and 
separation examination reports from his first period of 
active duty, dated in September 1967 and October 1969 (and 
February 1980 and April 1980 from the veteran's second period 
of active duty), which show that the veteran's skin was 
clinically evaluated as normal.  Accompanying reports of 
medical history, dated in October 1969 and April 1980, show 
that the veteran self-reported having "skin diseases."  The 
October 1969 report notes tinea pedis, and the April 1980 
report notes that the veteran had ringworm in 1968, which had 
resolved and was "NS" (not symptomatic).  A report, dated 
in September 1968, shows that the veteran was treated for 
"tinea cruris, mild" and "tinea pedis, mild to moderate."  
The remainder of the veteran's service medical records are 
negative for any complaints, treatment or diagnosis of a skin 
condition.

The post-service medical records include two VA outpatient 
treatment reports, dated in 1994, which show treatment for 
skin symptoms.  A report, dated in May 1994, shows the 
veteran reported a history of skin symptoms on his feet 
dating back to his service in Vietnam.  He further reported 
that he had a rash which would recur when his feet would 
sweat, and that the last time he had a problem was "several 
years ago."  The assessment was tinea pedis by history.  A 
report, dated in December 1994, shows that the assessment was 
irritant dermatitis vs. eczematous dermatitis.  

A VA skin examination report, dated in May 1999, shows that 
the veteran complained of skin symptoms including a foot 
rash, and ringworm, dating back to his service in Vietnam.  
The impressions were tinea pedis involving the feet, history 
consistent with eczematous dermatitis with evidence of mild 
flare of the feet, and probable onychomycosis involving the 
right great toenail.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1999).  In addition, disease associated with 
exposure to certain herbicide agents, listed in 38 C.F.R. 
§ 3.309, will be considered to have been incurred in service 
under the circumstances outlined in that section even though 
there is no evidence of such disease during the period of 
service.  If a veteran was exposed to an herbicide agent 
during active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of 
38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
are also satisfied: Chloracne or other acneform disease 
consistent with chloracne; Hodgkin's disease; non-Hodgkin 's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; multiple myeloma, respiratory 
cancers (cancers of the lung, bronchus, larynx, or trachea), 
and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) must have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy must have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

The Board finds that service connection is not warranted.  
With regard to the possibility of service connection for a 
skin condition on a basis other than exposure to Agent 
Orange, the veteran was treated for a rash on only one 
occasion during service, in September 1968.  Although tinea 
pedis was noted at the time of his separation from his first 
period of service, there is no record of treatment for a skin 
disorder between the veteran's first and second periods of 
active duty, and the service medical records from his second 
period of active duty are silent as to complaints, treatment 
or a diagnosis of a skin disorder.  The first record of 
treatment for a skin condition after the veteran's second 
period of active duty is dated in 1994.  This is 
approximately 14 years after separation from his second 
period of active duty service and more than 24 years after a 
fungal infection of the feet was noted upon separation from 
the first period of active duty.  Thus, there is no medical 
evidence of a continuity of symptomatology after such 
inservice treatment to link those inservice skin problems 
from his first period of active duty to his current skin 
disorder.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and that 
service connection must be denied.  

In reaching this decision, the Board has considered the 
veteran's argument that he has experienced a continuity of 
skin symptoms since his service.  His skin symptoms are of a 
type to which lay observation is competent to identify its 
existence.  However, in the Board's view, the service medical 
records and the post-service medical records thereafter 
simply do not show the necessary chronicity, or continuity of 
symptoms to show the required nexus to service.  See Savage, 
10 Vet. App. at 496 (noting that "in a merits context the 
lack of evidence of treatment may bear on the credibility of 
the evidence of continuity").   

The claim that the veteran's skin condition is secondary to 
exposure to Agent Orange is also not warranted.  First, he 
has not been diagnosed with a disease that is recognized as 
attributable to Agent Orange under the applicable 
regulations.  See 38 C.F.R. §§ 3.307, 3.309(e).  Therefore, 
as a matter of law, the veteran cannot receive the benefit of 
a rebuttable presumption that he has a skin disorder that was 
caused by his exposure to Agent Orange.  To the extent the 
law is dispositive of an issue on appeal, the claim lacks 
legal merit.  See Sabonis v. Brown, 6 Vet. App. 427, 430 
(1994).   

Second, in McCartt v. West, 12 Vet. App. 164 (1999), the 
Court held that in the absence of the presence of a disease 
listed in 38 C.F.R. § 3.309(e), a veteran is not entitled to 
a presumption of Agent Orange exposure.  In this case, the 
veteran's exposure to Agent Orange has not been verified, and 
even assuming arguendo that he was exposed during his 
service, there is no competent medical evidence in the record 
showing that the veteran currently has a skin disorder that 
is related to exposure to Agent Orange, or some other 
herbicide, during service.  The Board therefore finds that 
that the preponderance of the evidence is against the claim 
for a skin disorder secondary to exposure to Agent Orange, or 
some other herbicide, during service, and his claim must be 
denied.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of t he evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


III.  Higher Rating

With regard to the issue of a higher rating for bilateral pes 
planus, the veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for the increased 
evaluation is well-grounded.  38 U.S.C.A. § 5107(a); Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  Moreover, the 
severity of the disability at issue are to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.  Moreover, after reviewing the VA 
examination report dated in June 1999, the Board finds that 
this examination report, and the other evidence of record, 
collectively allow for proper review of the veteran's claim 
and that no useful purpose would be served by remanding the 
veteran's claim for further development. 

The medical evidence includes VA outpatient treatment 
reports, dated in 1994, which show several treatments for 
skin symptoms involving the feet.  Of particular note, a 
report, dated in November 1994, shows that the veteran 
complained of bilateral flat feet, and that he was noted to 
have bilateral pes planovalgus, no arch with toe walking.  
The relevant assessment noted bilateral orthotics for pes 
planovalgus and use of Motrin.

A VA examination report, dated in September 1994, notes that 
the veteran had a normal gait, with marked pes planus and 
collapse of the longitudinal arch, with "almost a rocker 
bottom foot."  The assessment noted pes planus.

A VA skin examination report, dated in May 1999, is 
remarkable for a notation that the veteran had a history of 
symptoms involving the skin of his feet.  Specifically, he 
was noted to have had eczematous dermatitis, tinea pedis and 
onychomycosis involving the right great toenail.  

A VA examination report, dated in June 1999, shows that the 
veteran complained of constant foot pain, which was 
exacerbated upon walking as little as ten feet.  He was noted 
to be wearing inserts.  The relevant diagnosis was pes 
planus.  An addendum report notes that X-rays of the feet 
revealed demineralization, bilaterally, with a small plantar 
calcaneal spur on the left foot.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  

The veteran's service-connected bilateral foot condition has 
been rated as acquired flatfoot under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5276, with an evaluation of 10 percent, 
with bilateral factor added.  See 38 C.F.R. § 4.26.  Under DC 
5276, a disability rating of 10 percent is warranted for 
bilateral moderate flatfoot with the weight bearing line over 
or medial to the great toe, inward bowing of the tendo 
Achilles, and pain on manipulation or use of the feet.  A 20 
percent evaluation is warranted for unilateral severe 
flatfoot with objective evidence of marked deformity 
(pronation, abduction, etc.), accentuated pain on 
manipulation and use, indications of swelling on use, and 
characteristic callosities.  A disability rating of 30 
percent is contemplated in cases of  "severe" bilateral 
flat feet, manifested by objective evidence of marked 
deformity on pronation or abduction, etc., with pain 
accentuated on manipulation and use, indications of swelling 
on use, or characteristic callosities.  

Neither the history of the veteran's bilateral foot 
condition, nor current clinical findings, reflect the 
symptomatology required for an evaluation in excess of 10 
percent.  See 38 C.F.R. § 4.41; Schafrath v. Derwinski, 1 
Vet. App. 589, 595-596 (1991).  It is apparent that the 
veteran's bilateral foot condition is manifested by pain, and 
that he uses foot inserts for his bilateral foot condition.  
The veteran has received treatment for symptoms involving the 
skin of his feet.  His gait has been found to be normal, and 
it appears that the veteran's service-connected bilateral 
foot condition is primarily manifested by pain, without 
evidence of marked deformity of the foot as a whole, swelling 
on use, or characteristic callosities.  Accordingly, the 
greater weight of the evidence shows that the veteran does 
not experience symptoms compatible with severe unilateral or 
bilateral flatfoot as required for a rating in excess of 10 
percent under DC 5276.

The Board has also considered whether an evaluation in excess 
of 10 percent is warranted on the basis of functional loss 
due to pain.  However, the veteran's subjective complaints of 
pain have already been contemplated in the criteria of DC 
5276.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996); DeLuca 
v. Brown, 8 Vet. App. 202, 206-07 (1995); 38 C.F.R. §§ 4.40, 
4.45 (1998).  Accordingly, the Board concludes that the 
veteran remains most appropriately evaluated at the 10 
percent rate under Diagnostic Code 5276. 

In reaching this decision, the Board has considered other 
provisions applicable to the veteran's bilateral foot 
condition.  According to DC 5283, a 20 percent evaluation is 
warranted for a "moderately severe" malunion or nonunion of 
the tarsal or metatarsal bones.  Under DC 5284, a 20 percent 
evaluation is assigned for a moderately severe foot injury.  
However, in this case, as previously stated, the veteran's 
service-connected condition is primarily manifested by pain, 
without X-ray evidence of any appreciable deformity, nor any 
clinical evidence of swelling on use or characteristic 
callosities.  There has been no demonstration of malunion or 
nonunion of the tarsal or metatarsal bones, and the overall 
disability picture is not consistent with more than moderate 
functional impairment or disability.

In reaching this decision the Board considered the veteran's 
history reported upon a  VA examination in June 1999, to the 
effect that he had constant foot pain, which was exacerbated 
upon walking as little as ten feet.  However, the examiner 
did not indicate any additional functional limitation 
supported by objective pathology or visible behavior.  
38 C.F.R. § 4.40.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
increased rating claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


IV.   Nonservice-connected Pension

As a preliminary matter, the Board notes that the veteran has 
submitted a claim that is well grounded.  A well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation."  See Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

A disability pension is payable to a veteran who served for 
90 days or more during a period of war and who is permanently 
and totally disabled due to nonservice-connected disabilities 
not the result of his own willful misconduct.  38 U.S.C.A. 
§ 1521(a).  There are three alternative regulations upon 
which a finding of permanent and total disability for pension 
purposes may be based.  The veteran may seek to establish, by 
utilizing the VA Schedule For Rating Disabilities, that he 
has a lifetime impairment which is sufficient to render it 
impossible for the "average person" to follow a substantially 
gainful occupation.  38 U.S.C.A. § 1502.  This requires 
rating, and then combining each disability under the 
appropriate diagnostic code to determine whether the veteran 
holds a combined one-hundred percent schedular evaluation for 
pension purposes.  If the veteran suffers the permanent loss 
of the use of both hands or both feet, or of one hand and one 
foot, or of the sight of both eyes, or becomes permanently 
helpless or permanently bedridden, he will be considered 
permanently and totally disabled.  38 C.F.R. § 4.15.

Alternatively the veteran may establish permanent and total 
disability for pension purposes, absent a combined 100 
percent schedular evaluation, by proving he has a lifetime 
impairment precluding him from securing and following 
substantially gainful employment.  38 U.S.C.A. § 1502; 38 
C.F.R. § 4.17.  However, if there is only one such 
disability, it must be ratable at 60 percent or more; and if 
there are two or more disabilities, there must be at least 
one disability rated at 40 percent or more and the combined 
rating must be 70 percent or more.  If the veteran is 
considered permanently and totally disabled under these 
criteria, he is then awarded a 100 percent schedular 
evaluation for pension purposes.  38 C.F.R. §§ 4.16(a), 4.17.

Even if the veteran's disability ratings fail to meet the 
aforementioned percentage standards, a permanent and total 
disability rating for pension purposes may be granted on an 
extra-schedular basis if the veteran is unemployable by 
reason of his or her disabilities, age, occupational 
background and other related factors.  38 C.F.R. §§ 
3.321(b)(2); 4.17(b).

The medical evidence of record shows that the veteran has 
been diagnosed with bilateral pes planus, skin disorders of 
the feet, a bilateral knee disorder, an adjustment disorder, 
a personality disorder and alcohol dependence.  The Board 
initially notes that the veteran's bilateral pes planus has 
been evaluated as 10 percent disabling, with bilateral factor 
added.  See Part III, infra.  

With regard to the veteran's skin disorders of his feet, a VA 
outpatient treatment report, dated in December 1994, shows 
that the assessment was irritant dermatitis vs. eczematous 
dermatitis.  A VA skin examination report, dated in May 1999, 
shows that the veteran complained of skin symptoms including 
a foot rash, and ringworm, dating back to his service in 
Vietnam.  The impressions were tinea pedis involving the 
feet, history consistent with eczematous dermatitis with 
evidence of mild flare of the feet, and probable 
onychomycosis involving the right great toenail.  

The veteran's VA examination reports, dated in May and June 
of 1999, show that he has been diagnosed with tinea pedis, 
eczematous dermatitis and onychomycosis.  The veteran's skin 
disorders appear to be most analogous to eczema, as 
contemplated in 38 C.F.R. § 4.118, Diagnostic Code (DC) 7806.  
See 38 C.F.R. § 4.20 (1999); see also Lendenmann v. Principi, 
3 Vet. App. 345 (1992); Pernorio v. Derwinski, 2 Vet. 
App. 625 (1992).  Under the provisions of DC 7806, a 10 
percent rating is for application when there is exfoliation, 
exudation or itching involving an exposed surface or 
extensive area.  Slight, if any, exfoliation, exudation, or 
itching, if on a nonexposed surface or small area merits a 
zero percent evaluation.

Based on its review of the evidence, the Board finds that the 
veteran's skin disorders are not shown to be productive of 
sufficient impairment as to warrant a grant of entitlement to 
a 10 percent evaluation with application of all pertinent 
governing criteria.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 
4.118, DC 7806.  In this regard, the May 1999 VA examination 
report shows that the veteran complained of episodes of skin 
symptoms every one to two months, and that he occasionally 
used anti-fungal cream.  It was noted that he had not been 
seen at the dermatology clinic since January 1996, and that 
his feet were clear at that time.  On examination, the soles 
of the feet were clear, and there was a single, slightly 
scaling 3 x 3 millimeter pink patch consistent with slight 
eczematous dermatitis.  There was probable onychomycosis of 
the right great toenail.  The remainder of the feet and 
ankles were clear.  There were no nervous manifestations.  
Therefore, the Board finds that the clinical findings do not 
show exfoliation, exudation or itching involving an exposed 
surface or extensive area to warrant a 10 percent evaluation 
under DC 7806.

With regard to the veteran's bilateral knee disorder, the 
medical records include a RVCH report, dated in May 1994, 
referring to "questionable" knee bursitis.  The veteran was 
also diagnosed with genu recurvatum of the knees in a 
September 1994 VA examination report.  A VA examination 
report, dated in June 1999, contains a final diagnosis of 
"bilateral knee strain-a minimal problem," with reportedly 
normal X-rays.  That report shows that on examination, the 
veteran's knees both had a full range of motion, with 140 
degrees of flexion and extension to 0 degrees.  

Under 38 C.F.R. § 4.71a, DC 5019, bursitis is to be rated on 
limitation of motion of affected parts, as degenerative 
arthritis.  38 C.F.R. § 4.71a.  Under DC 5003, degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In this regard, the standard 
range of motion for the knee is flexion to 140 degrees and 
extension to 0 degrees.  38 C.F.R. § 4.71, Plate II.  

The veteran's knee disorder appears to be most analogous to a 
limitation of motion of the knee.  See 38 C.F.R. § 4.20.  
Under 38 C.F.R. § 4.71a, DC 5260, a noncompensable rating is 
warranted where flexion of the knee is limited to 60 degrees.  
A 10 percent rating is warranted where flexion of the knee is 
limited to 45 degrees.  In this case, the veteran's June 1999 
VA examination report shows that both knees had extension and 
flexion from 0 to 140 degrees.  Accordingly, a compensable 
rating under DC 5260 would not normally be for application.  

However, in conjunction with application of DC 5260, an 
increased evaluation may be assigned on the basis of 
functional loss due to the veteran's subjective complaints of 
pain under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 
8 Vet. App. 202, 204-205 (1995).  In this regard, the June 
1999 VA examination report shows that the examiner determined 
that the veteran had functional loss in the right knee due to 
pain, but no functional loss in the left knee.  In light of 
the foregoing, the Board concludes that there is a medical 
and factual basis upon which to conclude that there is 
functional loss due to pain in the veteran's right knee which 
is sufficient for a 10 percent rating at this time.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca, supra.  

A rating in excess of 10 percent for the right knee is not 
warranted.  There is insufficient objective evidence to 
warrant a determination that the veteran has functional loss 
equivalent to a 20 percent rating under the applicable 
criteria.  There is no evidence of disuse, such as muscle 
atrophy.  See 38 C.F.R. § 4.40.  The veteran reported that he 
was able to walk two to three blocks before right knee pain 
set in, and despite his pain he is able to bend, kneel, and 
to walk up hills and stairs.  Accordingly, a rating in excess 
of 10 percent for the veteran's right knee disorder is not 
warranted.

As for the possibility of a higher rating under another 
diagnostic code, under 38 C.F.R. § 4.71a, DC 5257, a slight 
impairment of either knee, including recurrent subluxation or 
lateral instability, warrants a 10 percent evaluation, and a 
moderate impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 20 percent 
evaluation.  In this case, no instability, laxity or 
recurrent subluxation has been described.  Accordingly, a 
compensable rating for the left knee, and a 20 percent rating 
for the right knee, is not warranted under DC 5257.  In 
making this determining, the Board finds that since DC 5257 
is not predicated on loss of range of motion, 38 C.F.R. §§ 
4.40 and 4.45, as interpreted in DeLuca v. Brown, supra, do 
not apply.  Johnson v. Brown, 9 Vet. App. 7, 9 (1996).  

Under 38 C.F.R. § 4.71a, DC 5261, a 10 percent evaluation is 
warranted where there is a limitation of extension to 10 
degrees, and a 20 percent evaluation is warranted where there 
is a limitation of extension to 15 degrees.  In this case, 
the veteran's June 1999 VA examination report shows that both 
knees had extension to 0 degrees.  Therefore, application of 
DC 5261 would not result in a compensable rating for the left 
knee, or a rating in excess of 10 percent for the right knee 
(even with consideration of functional loss in the right knee 
as previously discussed).  See 38 C.F.R. §§ 4.40 and 4.45; 
DeLuca, supra.

With regard to the veteran's psychiatric symptoms, the Board 
notes that there are   diagnoses of adjustment disorder with 
depressed and anxious mood and an atypical personality 
disorder, in a November 1994 VA psychiatric examination 
report.  The Board also notes that these diagnoses were 
accompanied by a diagnosis of alcohol dependence.  The 
diagnosis of an adjustment disorder has never been confirmed 
in other reports, to include a VA outpatient treatment 
report, dated in 1993, a VA hospital report, dated in May 
1994 (showing admission for detoxification and chemical 
dependency), and an October 1994 psychiatric evaluation 
report.  The most recent evidence includes a VA psychological 
evaluation report, dated in May 1999, which contains an Axis 
I diagnosis of alcohol dependence without any other 
psychiatric diagnosis.  Finally, records from RVCH indicate 
that the veteran is "an alcoholic who has been drinking 25 
years," and that he was ordered by a local court to seek 
treatment following two DWI's.  Based on the foregoing, the 
Board finds that the preponderance of the evidence shows that 
the veteran does not currently have an adjustment disorder.

The Board further notes that, to the extent that the 
veteran's alcohol dependence influences his psychiatric 
capacity, pension is not payable for disability resulting 
from willful misconduct.  Disability proximately caused by 
substance abuse will be considered the result of willful 
misconduct.  See 38 C.F.R. § 3.301(c)(2) (1999). Accordingly 
pension is not payable for impairment caused by the veteran's 
substance abuse.  

As the veteran does not have a disability rated at 60 percent 
or higher, or one disability rated at 40 percent with the 
combined rating at 70 percent, the veteran's disabilities do 
not meet the percentage requirements of 38 C.F.R. §§ 4.16(a), 
4.17.  The Board must therefore determine whether the veteran 
is entitled to pension benefits based on subjective criteria, 
including age, education and occupational history. 38 C.F.R. 
§§ 3.321, 4.15.  In this regard, the Board notes that the 
veteran was born in January 1947.  A review of his claim, 
received in July 1994, shows that he reported that he had 
completed high school, two years of vocational technical 
training in architectural draftsmanship, and two years of 
technical college as a microcomputer specialist in 
accounting.  

The veteran argues that he is unable to walk or stand, and 
that he has not been able to maintain a job because of pain 
in his legs, knees and feet.  The veteran contends, in 
essence, that his physical disabilities preclude employment.  
However, the medical evidence does not support his assertion.  
Specifically, it is the Board's judgment that the veteran's 
pes planus, knee condition, and skin disorders do not 
preclude employment, and that there is no medical evidence of 
any other conditions that are productive of any appreciable 
industrial impairment.  The veteran is not shown to require 
frequent hospitalization or an inordinate quantity of 
medication for his disabilities.  The record does not contain 
a medical opinion that relates the veteran's employment 
status with any other physical or mental condition.  In this 
regard, a progress note from a RVCH physician, dated in 
November 1994, shows that the examiner stated that the 
veteran's symptoms are "quite minimal," and that "I think 
he certainly is able to find a job, if he would like to."  
The examiner further stated that the veteran was not totally 
disabled.  In addition, VA psychological evaluation reports, 
dated in October 1994 and May 1999, as well as a November 
1994 VA psychiatric examination report, show that the veteran 
has repeatedly been diagnosed with alcohol dependence, and 
that he reported that he had lost recent jobs due to alcohol-
related problems.  Pension is not payable for impairment 
caused by the veteran's substance abuse.  As for the 
veteran's physical disabilities, while his physical 
disabilities may limit his employment options, the medical 
evidence does not show that they preclude all kinds of 
substantially gainful employment, particularly given the 
veteran's age (53 years old) and technical training (a total 
of four years in computers and architectural drafting).  Upon 
consideration of the veteran's disabilities, as well as his 
age, education, and occupational history, the Board is not 
persuaded that the veteran is permanently and totally 
disabled.  Accordingly, the veteran is not entitled to a 
permanent and total disability rating for pension purposes 
and his claim for that benefit is denied. 

In reaching this decision, the Board has considered the 
veteran's representative's argument that the July 1999 
supplemental statement of the case shows that the veteran has 
arthritis of the left foot, and that such arthritis warrants 
a separate evaluation.  A review of the July 1999 
supplemental statement of the case shows that the RO based on 
a notations in VA examination report, of demineralization of 
the bones of the feet and/or a small plantar calcaneal spur 
on the left.  However, the VA examiner did not diagnose the 
veteran with arthritis, nor is there any diagnosis of 
arthritis anywhere else in the claims file.  Even assuming 
such disability, there is no clinical evidence confirming 
limitation of motion or painful motion of the foot to support 
a compensable rating, and arthritis of a single joint in the 
absence of such clinical evidence is not compensable.  
38 C.F.R. § 4.71a, Code 5003.  Accordingly, a separate 
evaluation for claimed arthritis of the left foot is not 
warranted.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for a permanent and total disability rating for pension 
purposes must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

The veteran's claim of entitlement to service connection for 
a bilateral knee condition is well-grounded.  To this extent 
only, the appeal is granted subject to the provisions set 
forth in the following remand portion of this decision. 

Service connection for PTSD, and a skin disorder, is denied.

A rating in excess of 10 percent for bilateral flat feet is 
denied.

A permanent and total disability rating for nonservice-
connected pension purposes is denied.


REMAND

Having submitted a well-grounded claim for a bilateral knee 
condition, a remand is required in order to assist the 
veteran in developing the facts pertinent to his claim.  

In this case, a September 1994 VA examination report contains 
a diagnosis of pes planus with genu recurvatum of the knees, 
and the examiner stated that the veteran's knee pain may be 
due, in part, to his (service-connected) bilateral pes 
planus.  However, the Board notes that the remainder of the 
medical evidence is silent as to a diagnosis of genu 
recurvatum, and no other examiner has linked the veteran's 
knee pain, or a knee disorder, to his flat feet.  
Furthermore, in a May 1994 RVCH report, a private health care 
provider stated that the veteran's claim of knee bursitis was 
considered "questionable."  At that examination, the 
veteran reported a history of bursitis of the knees dating to 
1981.  The examiner stated that, "given the description of 
his symptoms, I really doubt that this is a bursitis if it 
has lasted for that long."  Finally, the most recent 
evidence is a June 1999 VA examination report in which X-rays 
of the knees were negative, and the final diagnosis was 
"bilateral knee strain-a minimal problem."  

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a); 38 
C.F.R. § 3.303(a);  Talley v. Brown, 6 Vet. App. 72, 74 
(1993).  This duty includes conducting a thorough and 
contemporaneous medical examination of the veteran.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  If an 
examination report is incomplete, the Board must await its 
completion or order an additional examination before deciding 
the veteran's claim.  Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992).  If the medical evidence of record is 
insufficient, the Board is always free to supplement the 
record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  It is the 
Board's judgment that, given the rather ambiguous findings 
noted upon recent examinations, a more thorough orthopedic 
examination is warranted to determine the etiology and extent 
of any knee disability that may currently be present.   

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers 
who may possess additional records 
pertaining to any treatment for his 
knees. After obtaining any necessary 
authorization(s) from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any medical records 
identified which have not been secured 
previously.

2.  The RO should afford the veteran a VA 
orthopedic examination.  The purpose of 
this examination is to determine the 
nature and etiology of any current knee 
disorder.  A complete history of the 
veteran's knee problems should be 
elicited from the veteran and from the 
available medical records.  All 
specialized testing should be completed 
as deemed necessary by the examiner.  In 
particular, the examiner should expressly 
state an opinion as to whether the 
veteran currently has a knee disorder.  
If a right and/or left knee disorder is 
found, the examiner should state whether 
it is at least as likely as not that such 
knee disorder is related to his service, 
or in the alternative, whether it is at 
least as likely as not that the veteran's 
service-connected bilateral pes planus 
caused or aggravated his knee disability.  
A clear rationale should be furnished for 
all opinions rendered.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1 (1999), copies of all pertinent 
medical records in the veteran's claims 
file or, in the alternative, the claims 
file, must be made available to the 
examiner for review.

3.   When the development requested has 
been completed, the RO must readjudicate 
the issue of service connection for a 
bilateral knee disorder.  If the RO's 
determination is adverse to the veteran, 
then he and his representative should be 
furnished an appropriate supplemental 
statement of the case (SSOC) and be 
afforded an opportunity to respond.  The 
law and regulations pertaining to the 
issue of service connection, including 
38 C.F.R. § 3.310, should also be 
included in the SSOC.  The case should 
then be returned to the Board for further 
appellate review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

